COLLIER, C. J.
— 1. The precise point raised by the first assignment was determined by this court, in Carroll v. Meeks. (3. Porter’s Rep. 226.) In that case the action was debt, but the judgment was in assumpsit. The court say: “The judgment, though, informal, was for the precise amount of the principal and interest due upon the note, and bound the plaintiff in error to pay no more than an accurate judgment in debt would have done. As the judgment has the same effect, that a proper one would have, we could not revise it upon the ground that it is in assumpsit.” See also, 1. Porter’s Rep. 15. The case first cited is conclusive to show that the first assignment of error is not well taken.
2. It does not appear from the record on what particular day of the term the judgment was rendered, or on what day of the month the court adjourned; we may then intend, that as the court might have continued its session for two weeks, that it did not adjourn until Saturday, the thirteenth day of April, and that, on that day, the judgment was rendered. The bill^single became due on the 15th August, 1837, and interest began to accrue on the 16th of that month. Up to the 16th of April, 1S39, the principal and interest together would have made the precise sum for which the judgment was recovered; so that the plaintiffs have been charged with interest for the 14th and 15th of April, making a fraction less than eighty-six cents. This sum is too small to induce this court to interfere with the judgment of the Circuit court, even to correct it. The case is a fit one for the application of the maxim de minimis non curat lex.
Let the judgment be affirmed.